DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. The applicant argues that the Jeon reference does not teach a coupling ring with first region on an arm part having a greater thickness than a second region that is disposed in sequence with the first region in a direction along the circumference of the coupling ring.  The applicant gives Figure 2 of the instant specification for support.  However, as shown in Jeon Figure 1 (reproduced partially here with emphasis added):
[AltContent: ][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It can be seen that under the spider fork, or arm as claimed, the portion of the coupling ring 200 directly overtop of the ring is thicker than the ring 200 on the opposite side.  This seems to be the same image shown in Figure 5A, though the spider fork is not shown in 5A:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Therefore, for at least these reasons, the rejections are maintained.  The 35 USC 112 rejections have been withdrawn due to amendments.  New grounds of rejection are due to amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 2016/0172165 A1, hereafter Jeon)
As to claim 1, Jeon teaches a substrate support unit (abstract) comprising a support 140 having an upper surface (Figs 6A-6C, for example), a coupling ring 200 having an annular shape disposed on an edge of the support, where the substrate 604 is on an edge of the coupling ring and an arm part 126, 180 226 (Figs 1-7) is disposed below and under a portion of the coupling ring wherein the coupling ring has a first region on the arm part (242 in Fig. 7A) and a second region. As shown in Jeon Figure 1 (reproduced partially here with emphasis added):
[AltContent: ][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It can be seen that under the spider fork, or arm as claimed, the portion of the coupling ring 200 directly overtop of the ring (the first portion) is thicker than the ring 200 on the opposite side (the second portion).  
	As to claim 2, the first region includes a protrusion 242.
	As to claim 3, the protrusion 242 decreases in thickness toward the substrate.
	As to claim 5, the protrusion is positioned over a portion of a width as broadly claimed in Fig. 7A.
	As to claim 6, a portion of the coupling ring shows a flat lower surface (Figs 6-7).
	As to claim 7, other regions with varying thickness (258, 259, 254 etc. in Figs 6-7) are present in particular because of the nature of the spider forks (two forks as shown in the Figures would beget other protrusions as shown in Figures 1 and 7).
	As to claim 8, the regions have different sizes as claimed.
	As to claim 9, the regions are asymmetrical regarding the x axis.
	As to claim 11, the coupling ring includes the materials as claimed in para 0058.
	As to claim 12, Jeon teaches a substrate support unit (abstract) comprising a support 140 having an upper surface (Figs 6A-6C, for example), a coupling ring 200 having an annular shape disposed on an edge of the support, the regions are asymmetrical regarding the x axis (Figures) and an arm part for raising and lowering the coupling ring disposed under the ring (126, 226, Figures).
	As to claim 15, a protrusion, or increase in thickness is shown in Fig 7A, 242.
	As to claim 16, Jeon teaches a chamber 100 in Fig.1 that includes a gas injection unit as shown.
	As to claim 17, a rotation driving motion unit moves the substrate from station to station as shown in Figs 2-3.
	As to claim 18, the support includes an electrode in para 0039.
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 4, 7-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon.
As to claims 4. 7-10 and 15, Jeon does not teach the claimed sizes and shapes of the ring.  Jeon does show in Figures 1-3 and 7 that where the arm, or spider fork, engages the first portion with a greater thickness, that this would occur throughout the length of the spider fork on the ring, such as the random placement of other protusions in Fig. 7C that are designed to relieve stress on the ring and the materials it touches. It would have been an obvious matter of design choice to include these features, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966, In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed thickness ratios in order to relieve stress on the various components, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715